COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      D&M Marine, Inc. d/b/a Phipps & Company Homes v. J. Neal Turner
                          and Kerie B. Turner

Appellate case number:    01-12-00622-CV

Trial court case number: 2008-60228-393

Trial court:              431st District Court of Denton County

       It is ordered that the motion for rehearing is DENIED.

Judge’s signature: /s/ Laura Carter Higley
                   Acting for the Court

Panel consists of Justices Keyes, Higley, and Bland.


Date: July 30, 2013